                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

 JOSHUA DONAHUE, ET AL.              *              CIVIL ACTION NO. 16-13948
                                     *
                                     *              SECTION: “H”(1)
 VERSUS                              *
                                     *              JUDGE JANE TRICHE MILAZZO
 REPUBLIC NATIONAL DISTRIBUTING *
 COMPANY, LLC, ET AL.                *              MAGISTRATE JUDGE
                                     *              JANIS VAN MEERVELD
 *********************************** *

                                    ORDER AND REASONS

       Before the Court is the plaintiff’s Second Motion to Compel responses to Discovery. (Rec.

Doc. 224). For the following reasons, the Motion is DENIED. Oral argument set for October 24,

2018, is cancelled.

                                           Background

       Plaintiff Joshua Donahue was employed as a journeyman electrician for American

ManPower Services in connection with the installation of a multi-level conveyer system at the

liquor distribution warehouse of Republic National Distributing Company (“Republic”). He was

struck in the forehead by an unguarded industrial fan on July 29, 2015. He alleges that he sustained

injuries to his cervical and lumbar spine, radiating arm pain, a fractured skull, deep lacerations,

and traumatic brain injury. On June 8, 2016, Donahue and his wife, Angela Bolton, filed this

lawsuit against Republic in state court. The lawsuit was removed to this court on August 15, 2016.

Among the numerous defendants that have been joined along the way is Darana Hybrid, Inc.

(“Darana”)—the alleged electrical subcontractor on the project. Darana moved for summary

judgment, asserting that it was immune from suit as Donahue’s statutory employer. On August 30,

2018, the district judge granted the motion and dismissed plaintiffs’ claims against Darana with

prejudice.
         Presently before the Court is plaintiffs’ Second Motion to Compel. 1 Plaintiffs seek an order

compelling Darana to respond to their Requests for Production of Documents and produce

contracts, agreements, work orders, and other documents pertaining to Darana’s financial

involvement in the construction of the multi-level conveyor system at the Republic warehouse.

They complain that they also requested the documents in a notice of deposition of Darana’s

corporate representative, but that Darana has never produced the documents. Recognizing that

Darana has been dismissed on summary judgment, plaintiffs argue that the records remain relevant

because the order is subject to a pending motion for reconsideration and submit that the documents

are “plainly relevant even in the event that Darana’s dismissal remains law of the case.” They say

the documents “will provide a clearer understanding of the complex system of contracts and

subcontracts that comprise the Republic project.”

         Darana opposes. It submits that the documents sought are irrelevant and that, moreover,

since Darana has been dismissed, the plaintiffs’ motion is procedurally improper and should be

dismissed. Noting that a subpoena would be the appropriate vehicle to seek documents from a non-

party like Darana, Darana nonetheless addresses the merits of plaintiffs’ request “in an effort to

seek judicial efficiency.” Darana points out that it has responded to plaintiffs’ discovery requests

and that plaintiffs have already had the opportunity to depose Darana’s owner and representatives.

Darana insists that the plaintiffs have already been provided with all of the contracts and

agreements associated with the Republic project that are under Darana’s control. Darana adds that

plaintiffs have deposed all individuals who would have been able to (and did) explain those

contracts. Darana argues that the information sought by plaintiffs is sensitive financial information,


1
  The plaintiffs filed a motion to compel Darana and Republic to respond to their discovery requests on March 15,
2017. (Rec. Doc. 17). Plaintiffs’ counsel subsequently notified the court that Darana and Republic had provided
responses, and the motion was dismissed as moot, without prejudice to plaintiffs’ ability to challenge the sufficiency
of defendants’ responses. (Rec. Doc. 24)
and that payments or expenses made or incurred by Darana do not provide any information relevant

to the negligence of any party. Darana adds that the district court previously determined at oral

argument on the motion for summary judgment that the parties had been able to conduct ample

discovery.

                                         Law and Analysis

   1. Scope of Discovery

       The Federal Rules of Civil Procedure provide that “parties may obtain discovery regarding

any nonprivileged matter that is relevant to any party's claim or defense and proportional to the

needs of the case.” Fed. R. Civ. Proc. 26(b)(1). Of note, with the 2015 amendment to Rule 26, it

is now clear that “[i]nformation within this scope of discovery need not be admissible in evidence

to be discoverable.” Id. In assessing proportionality of discovery, the following should be

considered: “the importance of the issues at stake in the action, the amount in controversy, the

parties' relative access to relevant information, the parties’ resources, the importance of the

discovery in resolving the issues, and whether the burden or expense of the proposed discovery

outweighs its likely benefit.” Id. The advisory committee comments to the 2015 amendment to

Rule 26 make clear that the parties and the court have a collective responsibility to ensure that

discovery is proportional. The party claiming it would suffer an undue burden or expense is

typically in the best position to explain why, while the party claiming the information sought is

important to resolve the issues in the case should be able “to explain the ways in which the

underlying information bears on the issues as that party understands them.” Id. advisory committee

comments to 2015 amendment. “The court’s responsibility, using all the information provided by

the parties, is to consider these and all the other factors in reaching a case-specific determination

of the appropriate scope of discovery.” Id.
    2. Plaintiffs’ Requests to Darana

        As Darana has done, the Court sets aside the issue of whether plaintiffs’ present motion is

procedurally proper. Darana is correct that as a non-party, plaintiffs must now proceed by subpoena

to obtain documents from Darana. However, that will not be necessary here because the documents

sought by plaintiffs in this motion are not relevant to this litigation. Plaintiffs have not sufficiently

stated how work orders, ledgers, invoices, balance sheets, and receipts are relevant to plaintiffs’

claims or the defenses of any other party. Accordingly, the court will not compel production of the

records plaintiffs now seek.

                                              Conclusion

        For the foregoing reasons, the plaintiff’s Second Motion to Compel responses to Discovery

(Rec. Doc. 224) is denied.

        New Orleans, Louisiana, this 23rd day of October, 2018.



                                                            Janis van Meerveld
                                                        United States Magistrate Judge
